This action was commenced by Emely Wilson, nee Peter, and Richardson Peter for possession of rents and profits and to quiet their title to certain lands in Marshall county, Okla. This is a companion to the case of F.A. Gillespie v. Emely Wilson et al., No. 11456, decided by this court in an opinion by Mr. Justice McNeill, filed on July 24, 1923, 101 Okla. 62,221 P. 82. The two cases concern different portions of the surplus allotment of Mingo Impunnubbee, a full-blood Choctaw Indian, and the plaintiffs in error in this case claim under the same instrument in controversy in the other case. The questions are identical with those presented in the case of Gillespie v. Wilson et al., supra, and the questions determined in that case are decisive of this case.
It is our opinion that the judgment of the trial court should be reversed, and the cause remanded with directions to render judgment in favor of the plaintiffs in error for costs and quieting their title to the real estate in controversy as against the claims of the defendants in error as prayed for in their answer.
By the Court: It is so ordered.